        Case 8-18-72373-las         Doc 49      Filed 10/24/18       Entered 10/24/18 17:31:03




                                                                           October 24, 2018
Honorable Judge Louis A. Scarcella
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
Central Islip, New York 11722

                 Debtor:     Anna M. Rapone
                 Case No.:   8-18-72373-las
                 Chapter:    7
                 Property Address: 8 Cougar Ct., Holtsville, NY 11742

Dear Judge Scarcella,

         This firm represents Select Portfolio Servicing, Inc. as servicer for U.S. Bank National
Association, as Trustee, on Behalf of the Holders of the CSMC Mortgage-Backed Pass-Through
Certificates, Series 2007-1a secured creditor of the above-named Debtor. On June 19, 2018 a Loss
Mitigation Order was entered by this Court (DE 35). We would respectfully request that the below serve
as a status update on the aforementioned loss mitigation proceeding. The Loss Mitigation conference is
scheduled for October 31, 2018 at 10:30 AM.

        Debtor had previously submitted a financial package for review. At this time we have been
advised that the review has resulted in a denial. Debtor was reviewed and subsequently denied for the
following options:

        SPS Unemployment Program – Debtor is not currently unemployed. Our records indicate that
         you are not currently receiving unemployment income. Therefore, you are not eligible to be
         reviewed for this unemployment program.

        SPS Trial Modification – A modification is not feasible. We are unable to offer you this
         program because we could not create an affordable payment within the program’s guidelines.

        Deferral Plan – Insufficient Recent Payments. We are unable to offer you this program based on
         the delinquency of your account.

        Repayment Plan - This account is in an active Bankruptcy. We are unable to offer you this
         program at this time because there is an active bankruptcy filing referencing this account or
         property.
      Case 8-18-72373-las          Doc 49     Filed 10/24/18      Entered 10/24/18 17:31:03




        Thank you for your consideration of this matter. Please do not hesitate to contact me with any
questions regarding the matter.


                                                                 Respectfully,

                                                                 /s/ Barbara Whipple__
                                                                 Barbara Whipple Esq.
                                                                 Robertson, Anschutz & Schneid, PL
                                                                 bwhipple@rasflaw.com
cc: Craig D. Robins., Esq (Via ECF)
